 



Exhibit 10.2

PREPARED BY AND WHEN
RECORDED RETURN TO:

Alon USA, LP
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attn: Harlin R. Dean

[OKLAHOMA]
FORM OF

MORTGAGE
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)

BY

HEP FIN-TEX/TRUST-RIVER, L.P.,
A TEXAS LIMITED PARTNERSHIP,
AS MORTGAGOR

TO

ALON USA, LP,
A TEXAS LIMITED PARTNERSHIP,
AS MORTGAGEE

DATED AS OF MARCH 1, 2005

THIS INSTRUMENT COVERS, AMONG OTHER PROPERTY, GOODS WHICH ARE OR MAY BECOME
FIXTURES ON REAL PROPERTY DESCRIBED ON EXHIBIT A HERETO, AND IS TO BE FILED FOR
RECORD IN THE REAL ESTATE RECORDS AS BOTH A MORTGAGE OF REAL PROPERTY AND AS A
FIXTURE FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE.

THIS INSTRUMENT IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL ESTATE
RECORDS FOR EACH COUNTY IN OKLAHOMA FOR THE MORTGAGED PROPERTY LYING IN THE
STATE OF OKLAHOMA.

THIS INSTRUMENT MAY CONSTITUTE THE GRANTING OF A SECURITY INTEREST BY A
TRANSMITTING UTILITY WITHIN THE MEANING OF TITLE 12A, SECTION 9-401(6) OF THE
OKLAHOMA STATUTES.

 



--------------------------------------------------------------------------------



 



MORTGAGE (WITH SECURITY AGREEMENT AND FINANCING STATEMENT)

     THIS MORTGAGE (WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
(hereinafter referred to as this “Mortgage”), is entered into as of the 1st day
of March, 2005, by HEP Fin-Tex/Trust-River, L.P., a Texas limited partnership
(hereinafter referred to as “Mortgagor”), a subsidiary of Holly Energy Partners,
L.P., a Delaware limited partnership (“HEP”), whose address for notice hereunder
is at 100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927, Attention:
General Counsel, facsimile number (214) 871-3523, to Alon USA, LP, a Texas
limited partnership (hereinafter referred to “Mortgagee”), whose address for
notice hereunder is 7616 LBJ Freeway, Suite 300, Dallas, Texas 75251, Attention:
General Counsel, facsimile number (972) 367-3724.

W I T N E S S E T H:

ARTICLE 1

DEFINITIONS



1.1   Definitions. As used herein, the following terms shall have the following
meanings:

(a)    Affiliate: With respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting shares or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power to vote,
directly or indirectly, shares or the equivalent representing more than 50% of
the power to vote in the election of directors, managers or Persons performing
similar functions, (b) ownership of more than 50% of the equity or equivalent
interest in any Person and (c) the ability to direct the business and affairs of
any Person by acting as a general partner, manager or otherwise.

(b)    Contracts: The Terminal Contracts and/or the Pipeline Contracts, as the
context may require.

(c)    Easements: The Terminal Easements and/or the Pipeline Easements, as the
context may require.

(d)    Event of Default: Any happening or occurrence described in Article 7 of
this Mortgage.

(e)    Fixtures: All materials, supplies, equipment, apparatus and other items
now or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Real Property, the Pipelines or the Terminals, together with all accessions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof.

1



--------------------------------------------------------------------------------



 



(f)    Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.

(g)    Impositions: All real estate and personal property taxes; water, gas,
sewer, electricity and other utility rates and charges; charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; and all other taxes, charges and assessments and any interest, costs
or penalties with respect thereto, general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind and nature whatsoever which
at any time prior to or after the execution hereof may be assessed, levied or
imposed upon the Mortgaged Property or the ownership, use, occupancy or
enjoyment thereof.

(h)    Improvements: The Terminal Improvements and the Pipeline Improvements, as
the context may require.

(i)    Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, including,
without limitation, the Surface Leases, save and except any and all leases,
subleases or other agreements pursuant to which Mortgagor is granted a
possessory interest in the Real Property.

(j)     Legal Requirements: Shall mean (i) any and all laws, statutes, codes,
rules, regulations, ordinances, judgments, orders, writs, decrees, requirements
or determinations of any Governmental Entity, and (ii) to the extent not covered
by clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity .

(k)    Mortgage: Shall have the meaning set forth in the introductory paragraph
hereof.

(l)    Mortgaged Property: The Terminal Assets and the Pipeline Assets, together
with:

(i)     all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances in anywise appertaining thereto, and all
right, title and interest of Mortgagor in and to any streets, ways, alleys,
strips or gores of land adjoining the Real Property or any part thereof; and

(ii)     all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and

2



--------------------------------------------------------------------------------



 



(iii)     all other property and rights of Mortgagor of every kind and character
to the extent specifically relating to and used or to be used solely in
connection with the foregoing property, and all proceeds and products of any of
the foregoing.

As used in this Mortgage, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.

(m)    Mortgagee: The above defined Mortgagee.

(n)    Mortgagor: The above defined Mortgagor, whether one or more, and any and
all subsequent owners of the Mortgaged Property or any part thereof.

(o)    Obligations: Shall have the meaning given such term in Section 2.1.

(p)    Permits: The Terminal Permits and/or the Pipeline Permits, as the context
may require.

(q)    Permitted Encumbrances: Shall mean any of the following matters:

(a) any (i) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Pipelines and Terminals (collectively, the
“Operations”) or the operation, storage, transportation, shipment, handling,
repair, construction, improvement or maintenance of the Mortgaged Property, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’, warehousemen’s, barge or ship owner’s and carriers’ liens or other
similar liens, security interests or charges for liquidated amounts arising in
the ordinary course of business incidental to the conduct of the Operations or
the ownership and operation of the Mortgaged Property, securing amounts the
payment of which is not delinquent and that will be paid in the ordinary course
of business or, if delinquent, that are being contested in good faith with any
action or proceeding to foreclose or attach any of the Mortgaged Property on
account thereof properly stayed; (b) any liens or security interests for Taxes
not yet delinquent or, if delinquent, that are being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed; (c) any
liens or security interests reserved in leases, rights of way or other real
property interests for rental or for compliance with the terms of such leases,
rights of way or other real property interests, provided payment of the debt
secured is not delinquent or, if delinquent, is being contested in good faith in
the ordinary course of business with any action or proceeding to

3



--------------------------------------------------------------------------------



 



foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (d) all prior reservations of minerals in and under or that may be
produced from any of the lands constituting part of the Mortgaged Property or on
which any part of the Mortgaged Property is located; (e) all liens (other than
liens for borrowed money), security interests, charges, easements, restrictive
covenants, encumbrances, contracts, instruments, obligations, discrepancies,
conflicts, shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (f) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (g) any contract, easement, instrument, lien, security instrument, permit,
amendment, extension or other matter entered into by a party in accordance with
the terms of the Contribution Agreement (as defined in the Pipelines and
Terminals Agreement) or in compliance with the approvals or directives of the
other party made pursuant to such Contribution Agreement; (h) all Post Closing
Consents (as defined in the Contribution Agreement); (i) defects in the early
chain of the title consisting of the mere failure to recite marital status in a
document or omissions of successions of heirship proceedings, unless such
failure or omission results in another person’s superior claim of title to the
Pipeline Easements or relevant portion thereof; (j) any assertion of a defect
based on a lack of a survey with respect to the Pipelines; (k) any title defect
affecting (or the termination or expiration of) any easement, right of way,
leasehold interest or fee interest affecting property over which the Pipelines
pass which has been replaced prior to the date of this Mortgage by an easement,
right of way, leasehold interest or fee interest covering substantially the same
land or the portion thereof used by Mortgagee or its affiliates; and (l) all
Senior Liens.

(r)    Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.

(s)    Personalty: The Terminal Equipment, the Pipeline Equipment, and all other
personal property (other than the Fixtures) and intangible assets of any kind or
character as defined in and subject to the provisions of the Texas Business and
Commerce Code (Article 9 — Secured Transactions), which are now or hereafter
located or to be located upon, within or about the Real Property, or which are
or may be used in or related to the planning, development, financing or
operation of the Mortgaged Property, together with all accessories, replacements
and substitutions thereto or therefor and the proceeds thereof.

4



--------------------------------------------------------------------------------



 



(t)    Pipeline Assets: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Mortgagor
solely in connection with the ownership or operation of those certain pipelines
described in Part I of Exhibit B (the “Pipelines”) and the maps depicted in
Part II of Exhibit B:

        (i)    All parcels of fee simple real property now or hereafter owned by
Mortgagor on which any part of the Pipelines are located including, without
limitation, the property held in fee by Mortgagor listed on Part III of
Exhibit B (collectively, the “Pipeline Fee Land”);

        (ii)    All leases of real property now or hereafter entered into or
acquired by Mortgagor on which all or a part of the Pipelines are located,
including, without limitation, the leases (the “Pipeline Leases”) listed on
Part IV of Exhibit B;

        (iii)    All easements, rights-of-way, property use agreements, line
rights and real property licenses (including right-of-way permits from railroads
and road crossing permits or other right-of-way permits from Governmental
Entities) required to operate the Pipelines now or hereafter entered into or
acquired by Mortgagor, including, without limitation, the easements,
rights-of-way, property use agreements, line rights and real property licenses
listed on Part V of Exhibit B (the “Pipeline Easements”);

        (iv)    All structures, fixtures and appurtenances to the real property
described in clause (i) above and the leased land covered by the leases
described in clause (ii) above and now or hereafter owned by Mortgagor,
including, without limitation, any buildings, pipelines and pumping facilities
listed on Part VI of Exhibit B (collectively, the “Pipeline Improvements”);

        (v)    To the extent same do not constitute Pipeline Improvements, any
and all fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, machinery, engines, pipes, pipelines, valves, valve
boxes, connections, gates, scraper trap extenders, telecommunication facilities
and equipment (including microwave and other transmission towers), lines, wires,
computer hardware, fixed or mobile machinery and equipment, vehicle refueling
tanks, pumps, heating and non-pipeline pumping stations, fittings, tools,
furniture and metering equipment now or hereafter acquired by Mortgagor,
including, without limitation, (A) from time to time located on the Pipeline
Real Property, but excluding the assets of others located at such locations, or
(B) wherever located, in each case as listed on Part VII of Exhibit B (the
“Pipeline Equipment”);

        (vi)    The contracts, agreements, leases and other legally binding
rights and obligations of Mortgagor listed on Part VIII of Exhibit B, but
excluding those contracts and agreements constituting Pipeline Leases and
Pipeline Easements (the “Pipeline Contracts”);

        (vii)    The intellectual property rights and related computer software
listed on Part IX of Exhibit B;

5



--------------------------------------------------------------------------------



 



        (viii)    All permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to Mortgagor or its predecessors in interest
pertaining solely to the ownership or operation of the Pipelines, including,
without limitation, those permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals listed on Part X of
Exhibit B, in each case to the extent the same are assignable (the “Pipeline
Permits”); and

        (ix)    All records and documents now or hereafter acquired by Mortgagor
relating solely to the ownership, condition or operation of the Pipeline Assets
(the “Pipeline Records”).

(u)    Pipeline Contracts: Shall have the meaning set forth in subsection
(vi) of the definition of Pipeline Assets.

(v)    Pipeline Easements: Shall have the meaning set forth in subsection
(iii) of the definition of Pipeline Assets.

(w)    Pipeline Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Pipeline Assets.

(x)    Pipeline Fee Land: Shall have the meaning set forth in subsection (i) of
the definition of Pipeline Assets.

(y)    Pipeline Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Pipeline Assets.

(z)    Pipeline Leases: Shall have the meaning set forth in subsection (ii) of
the definition of Pipeline Assets.

(aa)    Pipeline Permits: Shall have the meaning set forth in subsection
(viii) of the definition of Pipeline Assets.

(bb)    Pipeline Real Property: Collectively, the Pipeline Fee Land, the
Pipeline Leases, the Pipeline Improvements and the Pipeline Easements.

(cc)    Pipeline Records: Shall have the meaning set forth in subsection (ix) of
the definition of Pipeline Assets.

(dd)     Pipelines: Shall have the meaning set forth in the first paragraph of
the definition of Pipeline Assets.

(ee)    Pipelines and Terminals Agreement: That certain Pipelines and Terminals
Agreement dated as of February 28, 2005 between HEP and Mortgagee, together with
any amendments, restatements or modifications from time to time made thereto.

6



--------------------------------------------------------------------------------



 



(ff)    Product: Crude oil, distilled liquid crude oil fractions, gasoline,
iso-butane, diesel fuel, and/or jet fuel transported through the Pipelines.

(gg)    Real Property: The Terminal Real Property and the Pipeline Real
Property.

(hh)    Security Documents: This Mortgage and any and all other documents now or
hereafter executed by Mortgagor or any other Person to evidence or secure the
performance of the Obligations.

(ii)    Senior Bank Liens: Collectively, (a) each lien and security interest in
all or any portion of the Mortgaged Property heretofore or hereafter granted by
Mortgagor or its Affiliates in favor of Union Bank of California, N.A., in its
capacity as the administrative agent (or any assignee of or successor to such
administrative agent) under the Senior Credit Agreement and on behalf of the
Credit Parties (as defined in the security documents related to such liens and
security interests), and (b) each lien and security interest in all or any
portion of the Mortgaged Property hereafter granted by any Person who acquires
an interest in all or any portion of the Mortgaged Property securing senior debt
of such Person.

(jj)    Senior Credit Agreement: That certain Credit Agreement dated as of
July 7, 2004 (as extended, amended, supplemented and/or restated, including any
refinancing thereof in whole or in part, from time to time) among Holly Energy
Partners — Operating, L.P., a Delaware limited partnership, the banks party
thereto from time to time, and Union Bank of California, N.A., in its capacity
as administrative agent (or any assignee of or successor to such administrative
agent).

(kk)    Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Mortgage has been subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Mortgagee and the holder of such
lien and security interest and recorded in the Official Public Records of Real
Property of Cotton, Jefferson and Stephens Counties, Oklahoma, and (at the
election of such holder) any or all of the other counties in Oklahoma in which
any of the Mortgaged Property is located.

(ll)    Surface Leases: The Terminal Leases and/or the Pipeline Leases, as the
context may require.

(mm)    Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.

(nn)    Terminal Assets: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Mortgagor
solely in connection

7



--------------------------------------------------------------------------------



 



with the ownership or operation of those certain terminals described in Part I
of Exhibit A (the “Terminals”):

         (i)      All parcels of fee simple real property now or hereafter owned
by Mortgagor on which any part of the Terminals is located including, without
limitation, the property listed on Part II of Exhibit A (collectively, the
“Terminal Fee Land”);

        (ii)      All leases of real property now or hereafter entered into or
acquired by Mortgagor on which all or a part of the Terminals is located,
including, without limitation, the leases (the “Terminal Leases”) listed on
Part III of Exhibit A;

        (iii)     All easements, rights-of-way, property use agreements, line
rights and real property licenses (including right-of-way permits from railroads
and road crossing permits or other right-of-way permits from Governmental
Entities) required to operate the Terminals now or hereafter entered into or
acquired by Mortgagor, including, without limitation, the easements,
rights-of-way, property use agreements, line rights and real property licenses
listed on Part IV of Exhibit A (the “Terminal Easements”);

        (iv)     All structures, fixtures and appurtenances to the real property
described in clause (i) above and the leased land covered by the leases
described in clause (ii) above and now or hereafter owned by Mortgagor,
including, without limitation, any buildings, pipelines and pumping facilities,
listed on Part V of Exhibit A (collectively, the “Terminal Improvements”);

        (v)     To the extent same do not constitute Terminal Improvements, any
and all fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, machinery, engines, pipes, pipelines, valves, valve
boxes, connections, gates, scraper trap extenders, telecommunication facilities
and equipment (including microwave and other transmission towers), lines, wires,
computer hardware, fixed or mobile machinery and equipment, vehicle refueling
tanks, pumps, heating and non-pipeline pumping stations, fittings, tools,
furniture and metering equipment, now or hereafter acquired by Mortgagor,
including, without limitation, (A) from time to time located on the Terminal
Real Property, but excluding the assets of others located at such locations, or
(B) wherever located, in each case as listed on Part VI of Exhibit A (the
“Terminal Equipment”);

        (vi)     The contracts, agreements, leases and other legally binding
rights and obligations of Mortgagor listed on Part VII of Exhibit A, but
excluding those contracts and agreements constituting Terminal Leases and
Terminal Easements (the “Terminal Contracts”);

        (vii)     The intellectual property rights and related computer software
listed on Part VIII of Exhibit A;

        (viii)     All permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to

8



--------------------------------------------------------------------------------



 



Mortgagor or its predecessors in interest pertaining solely to the ownership or
operation of the Terminals, including, without limitation, those permits,
licenses, certificates, authorizations, registrations, orders, waivers,
variances and approvals listed on Part IX of Exhibit A, in each case to the
extent the same are assignable (the “Terminal Permits”); and

        (ix)     All records and documents now or hereafter acquired by
Mortgagor relating solely to the ownership, condition or operation of the
Terminal Assets (the “Terminal Records”).

(oo)    Terminal Contracts: Shall have the meaning set forth in subsection
(vi) of the definition of Terminal Assets.

(pp)    Terminal Easements: Shall have the meaning set forth in subsection
(iii) of the definition of Terminal Assets.

(qq)    Terminal Equipment: Shall have the meaning set forth in subsection
(v) of the definition of Terminal Assets.

(rr)    Terminal Fee Land: Shall have the meaning set forth in subsection (i) of
the definition of Terminal Assets.

(ss)    Terminal Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Terminal Assets.

(tt)    Terminal Leases: Shall have the meaning set forth in subsection (ii) of
the definition of Terminal Assets.

(uu)    Terminal Permits: Shall have the meaning set forth in subsection
(viii) of the definition of Terminal Assets.

(vv)    Terminal Real Property: Collectively, the Terminal Fee Land, the
Terminal Leases, the Terminal Improvements and the Terminal Easements.

(ww)    Terminal Records: Shall have the meaning set forth in subsection (ix) of
the definition of Terminal Assets.

(xx)    Terminals: Shall have the meaning set forth in the first paragraph of
the definition of Terminal Assets.

9



--------------------------------------------------------------------------------



 



ARTICLE 2

GRANT

2.1      Grant. To secure and enforce the prompt performance and compliance by
HEP of all obligations set forth for HEP in Section 13(c), Section 17(c),
Section 17(d), Section 18 and Section 21(c) of the Pipelines and Terminals
Agreement, plus all damages owed to Mortgagee resulting from any rejection of
the Pipelines and Terminals Agreement by HEP in any bankruptcy or insolvency
proceeding involving HEP, and any reasonable costs and expenses (including, but
not limited to, attorneys’ and experts’ fees and court costs) incurred by
Mortgagee in enforcing and exercising its rights hereunder (collectively, the
“Obligations”), Mortgagor has GRANTED, BARGAINED, SOLD and CONVEYED, and by
these presents does GRANT, BARGAIN, SELL and CONVEY, unto Mortgagee the
Mortgaged Property, subject, however, to the Permitted Encumbrances, TO HAVE AND
TO HOLD the Mortgaged Property unto Mortgagee, forever, and Mortgagor does
hereby bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the
title to the Mortgaged Property unto Mortgagee against every Person whomsoever
lawfully claiming or to claim the same or any part thereof other than against
any holder of any Senior Lien; provided, however, that this grant shall
terminate upon the full performance and discharge of all of the Obligations and
in accordance with the other terms set forth herein.

ARTICLE 3

WARRANTIES AND REPRESENTATIONS

Mortgagor hereby unconditionally warrants and represents to Mortgagee as
follows:

3.1      Organization and Power. Mortgagor (a) is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Texas, and has complied with all conditions prerequisite to its doing business
in the State of Texas and (b) has all requisite power and all governmental
certificates of authority, licenses, permits, qualifications and documentation
to own, lease and operate its properties and to carry on its business as now
being, and as proposed to be, conducted.

3.2      Validity of Security Documents. The execution, delivery and performance
by Mortgagor of the Security Documents (a) are within Mortgagor’s powers and
have been duly authorized by Mortgagor’s partners or other necessary parties,
and all other requisite action for such authorization has been taken; (b) have
received all (if any) requisite prior governmental approval in order to be
legally binding and enforceable in accordance with the terms thereof; and
(c) will not violate, be in conflict with, result in a breach of or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Mortgagor’s property or assets,
except as contemplated by the provisions of the Security Documents. The Security
Documents constitute the legal, valid and binding obligations of

10



--------------------------------------------------------------------------------



 



Mortgagor and others obligated under the terms of the Security Documents, in
accordance with their respective terms.

3.3      Lien of this Instrument. Subject to the Senior Liens, this Mortgage
constitutes a valid and subsisting mortgage lien on the Real Property and the
Fixtures and a valid, subsisting security interest in and to, and a valid
assignment of, the Personalty and Leases, all in accordance with the terms
hereof.

3.4      Litigation. There are no actions, suits or proceedings pending, or to
the knowledge of Mortgagor threatened, against or affecting the Mortgagor as a
result of or in connection with Mortgagor’s entering into this Mortgage, or
involving the validity or enforceability of this Mortgage or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Mortgagor’s execution of the Security
Documents) which will violate, be in conflict with, result in the breach of, or
constitute (with due notice or lapse of time, or both) a default under, any
Legal Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Mortgagor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4

AFFIRMATIVE COVENANTS OF MORTGAGOR

Mortgagor hereby unconditionally covenants and agrees with Mortgagee as follows:

4.1      Lien Status. Except for the Permitted Encumbrances, Mortgagor will
protect the lien and security interest status of this Mortgage and except for
the Permitted Encumbrances, will not, without the prior written consent of
Mortgagee, place, or permit to be placed, or otherwise mortgage, hypothecate or
encumber the Mortgaged Property with, any other lien or security interest of any
nature whatsoever (statutory, constitutional or contractual) regardless of
whether same is allegedly or expressly inferior to the lien and security
interest created by this Mortgage, and, if any such lien or security interest is
asserted against the Mortgaged Property, Mortgagor will promptly, at its own
cost and expense, (a) pay the underlying claim in full or take such other action
so as to cause same to be released and (b) within five days from the date such
lien or security interest is so asserted, give Mortgagee notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.

ARTICLE 5

NEGATIVE COVENANTS OF MORTGAGOR

        Mortgagor hereby covenants and agrees with Mortgagee that, until the
full performance and discharge of all of the Obligations, Mortgagor will not,
without the prior written consent of

11



--------------------------------------------------------------------------------



 



Mortgagee, create, place or permit to be created or placed, or through any act
or failure to act, acquiesce in the placing of, or allow to remain, any
mortgage, pledge, lien (statutory, constitutional or contractual), security
interest, encumbrance or charge on, or conditional sale or other title retention
agreement, regardless of whether same are expressly subordinate to the liens of
the Security Documents, with respect to, the Mortgaged Property, other than the
Permitted Encumbrances.

ARTICLE 6

AFFIRMATIVE COVENANTS OF MORTGAGEE

        By its acceptance hereof, Mortgagee recognizes that (a) Mortgagor is
obligated or may hereafter become obligated to any of the Credit Parties in
connection with the Senior Credit Agreement, and (b) Mortgagor and any future
owner of the Mortgaged Property may incur additional indebtedness or become
otherwise obligated to one or more banks, insurance companies, investment banks
or other financial institutions regularly engaged in commercial lending and/or
bonds, debentures, notes and similar instruments evidencing obligations that may
be secured by liens or security interests on some or all of Mortgagor’s
property, including the Mortgaged Property (the holder of such liens or security
interests being a “Secured Lender”). To the extent that any such Secured Lender
notifies Mortgagee of Secured Lender’s desire to subordinate the lien and
security interest held by Mortgagee pursuant to this Mortgage, Mortgagee, by its
acceptance hereof, will agree to effect such subordination by promptly
executing, in one or more counterparts, a Subordination, Non-Disturbance and
Attornment Agreement in substantially the form of Attachment 1 hereto (the
“SNDA”). The subordination of this Mortgage shall (i) not be effective unless
and until the SNDA has been executed by the Secured Lender, and (ii) be subject
to compliance by the Secured Lender with its obligations under Section 3 and
Section 4 of the SNDA. Any Secured Lender who is a party to an SNDA and who is
in compliance with its obligations under Section 3 and Section 4 of such SNDA is
hereinafter referred to as a “Lienholder.”

ARTICLE 7

EVENTS OF DEFAULT

        The term “Event of Default”, as used in the Security Documents, shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following.

7.1      Breach of Mortgage. (a) Mortgagor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Mortgage
to be performed or observed by Mortgagor, or (ii) breach any warranty or
representation made by Mortgagor in this Mortgage, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Mortgagor from the Mortgagee; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Mortgagor has diligently proceeded (and continues to
proceed) to cure such breach, Mortgagor

12



--------------------------------------------------------------------------------



 



shall have an additional sixty (60) days to cure such failure or breach, or
(b) HEP shall fail to perform all of the Obligations in full and on or before
the dates same are to be performed (after giving effect to any applicable grace
and cure periods).

7.2      Voluntary Bankruptcy. Mortgagor shall (i) voluntarily be adjudicated a
bankrupt or insolvent, (ii) procure, permit or suffer the voluntary or
involuntary appointment of a receiver, trustee or liquidator for itself or for
all or any substantial portion of its property, (iii) file any petition seeking
a discharge, rearrangement, or reorganization of its debts pursuant to the
bankruptcy laws or any other debtor relief laws of the United States or any
state or any other competent jurisdiction, or (iv) make a general assignment for
the benefit of its creditors.

7.3      Involuntary Bankruptcy. If (i) a petition is filed against Mortgagor
seeking to rearrange, reorganize or extinguish its debts under the provisions of
any bankruptcy or other debtor relief law of the United States or any state or
other competent jurisdiction, and such petition is not dismissed or withdrawn
within sixty (60) days after its filing, or (ii) a court of competent
jurisdiction enters an order, judgment or decree appointing, without the consent
of Mortgagor a receiver or trustee for it, or for all or any part of its
property, and such order, judgment, or decree is not dismissed, withdrawn or
reversed within sixty (60) days after the date of entry of such order, judgment
or decree.

7.4      Rejection of Pipelines and Terminals Agreement. A rejection, by or on
behalf of Mortgagor or HEP, of the Pipelines and Terminals Agreement in
bankruptcy.

ARTICLE 8

DEFAULT

8.1      Remedies. Subject, in each case, to the rights of any Lienholder
arising under or pursuant to the Senior Liens, and the terms and provisions of
the SNDA, and provided no Alon Event of Default (as defined in the Pipelines and
Terminals Agreement) has occurred and is continuing (other than an Alon Event of
Default resulting solely and directly from a failure by HEP to comply with the
Obligations), if an Event of Default shall occur and be continuing, Mortgagee
may, at Mortgagee’s election, exercise any or all of the following rights,
remedies and recourses.

(a)     Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto. If Mortgagor remains in possession of all or any part of the
Mortgaged Property after an Event of Default and without Mortgagee’s prior
written consent thereto, Mortgagee may invoke any and all legal remedies (other
than foreclosure) to dispossess Mortgagor, including specifically one or more
actions for forcible entry and detainer, trespass to try title and writ of
restitution. Nothing contained in the foregoing sentence shall, however, be
construed to impose any greater obligation or any prerequisites to acquiring
possession of the Mortgaged Property after an Event of Default than would have
existed in the absence of such sentence.

13



--------------------------------------------------------------------------------



 



(b)     Operation of Mortgaged Property. Hold, lease, manage, operate or
otherwise use or permit the use of the Mortgaged Property, either itself or by
other Persons, firms or entities, in such manner, for such time and upon such
other terms as Mortgagee may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Mortgagee shall deem necessary or desirable), and apply all amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 8.7.

(c)     Trustee or Receiver. Prior to, upon or at any time after, commencement
of any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Mortgagor or
regard to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and
Mortgagor does hereby irrevocably consent to such appointment. Any such receiver
shall have all the usual powers and duties of receivers in similar cases,
including the full power to rent, maintain and otherwise operate the Mortgaged
Property upon such terms as may be approved by the court.

(d)     Other. Exercise any and all other rights, remedies and recourses granted
under this Mortgage.

8.2      Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have
all rights, remedies and recourses granted in the Pipelines and Terminals
Agreement and, subject to the rights of any Lienholder arising under or pursuant
to the Senior Liens, and the terms and provisions of the SNDA, this Mortgage and
same (a) shall be cumulative and concurrent; (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under this
Mortgage, or against the Mortgaged Property, or against any one or more of them,
at the sole discretion of Mortgagee; (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Mortgagor that the exercise or failure
to exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and (d) are intended to be,
and shall be, nonexclusive.

8.3      Obligations. Neither Mortgagor, HEP nor any other Person hereafter
obligated for performance or fulfillment of all or any of the Obligations shall
be relieved of such obligation by reason of (a) the release, regardless of
consideration, of the Mortgaged Property or the addition of any other property
to the Mortgaged Property; (b) any agreement or stipulation between any
subsequent owner of the Mortgaged Property and Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of the Security Documents
without first having obtained the consent of, given notice to or paid any
consideration to Mortgagor or such other Person, and in such event Mortgagor and
all such other Persons shall continue to be liable to make payment according to
the terms of any such extension or modification agreement unless expressly
released and discharged in writing by Mortgagee; or (c) by any other act or
occurrence save and except the complete fulfillment of all of the Obligations.

14



--------------------------------------------------------------------------------



 



8.4      Release of and Resort to Collateral. Mortgagee may release, regardless
of consideration, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interest created in or evidenced by this Mortgage or their stature
as a lien and security interest in and to the Mortgaged Property.

8.5      Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefits that might accrue to Mortgagor by virtue of any
present or future law exempting the Mortgaged Property from attachment, levy or
sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (b) all notices of any Event of Default or of Mortgagee’s election to
exercise or his actual exercise of any right, remedy or recourse provided for
under this Mortgage; and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

8.6      Discontinuance of Proceedings. In case Mortgagee shall have proceeded
to invoke any right, remedy or recourse permitted under this Mortgage and shall
thereafter elect to discontinue or abandon same for any reason, Mortgagee shall
have the unqualified right so to do and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Obligations, the Security Documents, the Mortgaged Property and otherwise, and
the rights, remedies, recourses and powers of Mortgagee shall continue as if
same had never been invoked.

8.7      Application of Proceeds. Subject, in each case, to the rights of any
Lienholder arising under or pursuant to the Senior Liens, and the terms and
provisions of the SNDA (including, without limitation, the right to receive
payments otherwise due to HEP under the terms of the Pipelines and Terminals
Agreement), the proceeds and other amounts generated by the holding, operating
or other use of, the Mortgaged Property shall be applied by Mortgagee (or the
receiver, if one is appointed) to the extent that funds are so available
therefrom in the following orders of priority:

(a)     first, to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing and improving
the same, including without limitation (i) trustees’ and receivers’ fees,
(ii) court costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment
of any and all Impositions, liens, security interests or other rights, titles or
interests equal or superior to the lien and security interest of this Mortgage
(except those to which the Mortgaged Property has been sold subject to and
without in any way implying Mortgagee’s prior consent to the creation thereof);

(b)     second, to the payment of all amounts which may be due to Mortgagee with
respect to the Obligations;

(c)     third, to the extent permitted by law, funds are available therefor out
of the proceeds generated by the holding, operating or other use of the
Mortgaged Property and known by Mortgagee, to the payment of any indebtedness or
obligation secured by a subordinate mortgage on or security interest in the
Mortgaged Property; and

15



--------------------------------------------------------------------------------



 



(d)     fourth, to Mortgagor.

8.8      INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY MORTGAGEE PURSUANT TO
THIS MORTGAGE, MORTGAGEE AND ITS OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS
(COLLECTIVELY THE “INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS
SUSTAINED BY MORTGAGOR RESULTING FROM (i) AN ASSERTION THAT MORTGAGEE OR
INDEMNIFIED PARTY HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED
PROPERTY CLAIMED BY THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF MORTGAGEE OR
INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE
MORTGAGED PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE
ORDINARY NEGLIGENCE OF MORTGAGEE OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
MORTGAGEE OR ANY INDEMNIFIED PARTY NOR SHALL MORTGAGEE AND/OR ANY INDEMNIFIED
PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF
MORTGAGOR. MORTGAGOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY MORTGAGEE AND EACH
INDEMNIFIED PARTY FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH
MAY OR MIGHT BE INCURRED BY MORTGAGEE OR INDEMNIFIED PARTY BY REASON OF THIS
MORTGAGE OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES
WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF MORTGAGEE OR AN INDEMNIFIED
PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR
OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH OF MORTGAGEE OR INDEMNIFIED PARTY. SHOULD MORTGAGEE
AND/OR ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON ACCOUNT OF ANY SUCH LOSSES,
THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION
MORTGAGOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY MORTGAGOR TO MORTGAGEE AND
SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE HIGHEST RATE
ALLOWED BY LAW, SHALL BE A PART OF THE OBLIGATIONS AND SHALL BE SECURED BY THIS
MORTGAGE. THE LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION 8.8 SHALL
SURVIVE THE TERMINATION OF THIS MORTGAGE.

16



--------------------------------------------------------------------------------



 



ARTICLE 9

SECURITY AGREEMENT

9.1      Security Interest. This Mortgage shall be construed as a mortgage on
real property and it shall (subject to the Senior Liens) also constitute and
serve as a “Security Agreement” on personal property within the meaning of, and
shall constitute a security interest under, the Uniform Commercial Code (as in
effect in the State of Oklahoma at any time, as to property within the scope
thereof and situated in the State of Oklahoma) with respect to the Personalty,
Fixtures and Leases. To this end, Mortgagor has GRANTED, BARGAINED, CONVEYED,
ASSIGNED, TRANSFERRED, AND SET OVER, and by these presents does GRANT, BARGAIN,
CONVEY, ASSIGN, TRANSFER AND SET OVER, unto Mortgagee, a security interest and
all of Mortgagor’s right, title and interest in, to and under the Personalty,
Fixtures and Leases to secure the full and timely performance and discharge of
the Obligations, subject only to the Permitted Encumbrances.

9.2      Financing Statements. Mortgagor hereby authorizes Mortgagee to file
such “Financing Statements,” and Mortgagor hereby agrees to execute and deliver
such further assurances as Mortgagee may, from time to time, consider reasonably
necessary to create, perfect and preserve Mortgagee’s security interest herein
granted and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.

9.3      Uniform Commercial Code Remedies. Subject, in each case, to the rights
of any Lienholder under or pursuant to the Senior Liens, and the terms and
provisions of the SNDA and this Mortgage, Mortgagee shall have all the rights,
remedies and recourses (other than auction and sale rights) with respect to the
Personalty, Fixtures and Leases afforded to it by the aforesaid Uniform
Commercial Code (as in effect in the State of Oklahoma at any time, as to
property within the scope thereof and situated in the State of Oklahoma) in
addition to, and not in limitation of, the other rights, remedies and recourses
afforded by this Mortgage.

9.4      No Obligation of Mortgagee. The assignment and security interest herein
granted shall not be deemed or construed to constitute Mortgagee as a trustee in
possession of the Mortgaged Property, to obligate Mortgagee to lease the
Mortgaged Property or attempt to do same, or to take any action, incur any
expense or perform or discharge any obligation, duty or liability whatsoever.

9.5      Fixture Filing. This Mortgage shall constitute a “fixture filing” for
all purposes of the Uniform Commercial Code as in effect in the State of
Oklahoma. All or part of the Mortgaged Property are or are to become fixtures;
information concerning the security interest herein granted may be obtained at
the addresses set forth on the first page hereof. The address of the Secured
Party (Mortgagee) is the address set forth in Section 1.1(a) and the address of
the Debtor (Mortgagor) is the address set forth in the opening recital of this
Mortgage.

9.6      Satisfaction and Release. If (a) all Obligations secured hereby shall
be paid, performed and satisfied in full, (b) the Mortgaged Property (or any
portion thereof, in which case the

17



--------------------------------------------------------------------------------



 



provisions of clauses (i) through (iv) below shall be applicable only to such
portion) shall be sold, consigned, conveyed or transferred in accordance with
the provisions of the Pipelines and Terminals Agreement, (c) the Pipelines and
Terminals Agreement shall be terminated, cancelled or otherwise expire (except
to the extent terminated by Mortgagee pursuant to a Force Majeure event
affecting Mortgagor or an HEP Event of Default (each as defined in such
agreement) and in accordance with Section 10(b) or Section 17(b) of the
Pipelines and Terminals Agreement, as applicable), and the Obligations of HEP
set forth in Section 13(c) of the Pipelines and Terminals Agreement shall no
longer be applicable, and/or (d) at any time Mortgagor’s or HEP’s (in the event
Mortgagor does not have a stand-alone credit rating) senior unsecured debt has
an Investment Grade Rating (as hereinafter defined) from both Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Group (“S&P”) (or any
successor to the rating business of either thereof), then (i) this Mortgage
shall be null and void, (ii) the liens and security interests created by this
Mortgage shall be released as promptly as practicable, (iii) the Mortgaged
Property shall revert to Mortgagor (or the transferee in the case of clause
(b) above) free and clear of the liens and security interests created by this
Mortgage, and (iv) Mortgagee shall execute and deliver, or cause to be executed
and delivered, instruments of satisfaction and release that are reasonably
requested by Mortgagor. Otherwise, this Mortgage shall remain and continue in
full force and effect. As used in this Section 9.6, the term “Investment Grade
Rating” shall mean a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s, or BBB- (or the equivalent) by S&P.

ARTICLE 10

MISCELLANEOUS

10.1      Performance at Mortgagor’s Expense. The cost and expense of performing
or complying with any and all of the Obligations shall be borne solely by
Mortgagor and/or HEP to the extent provided in the Pipelines and Terminals
Agreement.

10.2      Survival of Obligations. Each and all of the Obligations shall survive
the execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.

10.3      Further Assurances. Mortgagor, upon the request of Mortgagee, will
execute, acknowledge, deliver and record and/or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purpose of the Security Documents and to subject to the
liens and security interests thereof any property intended by the terms thereof
to be covered thereby, including specifically but without limitation, any
renewals, additions, substitutions, replacements, betterments or appurtenances
to the then Mortgaged Property.

10.4      Recording and Filing. Mortgagor will cause the Security Documents and
all amendments and supplements thereto and substitutions therefor to be
recorded, filed, re-recorded and refiled in such manner and in such places as
Mortgagee shall reasonably request, and will pay all such recording, filing,
re-recording and refiling taxes, fees and other charges.

18



--------------------------------------------------------------------------------



 



10.5      Notices. All notices or other communications required or permitted to
be given pursuant to this Mortgage shall be in writing and shall be considered
as properly given if mailed by first-class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee or by prepaid telegram. Notice so mailed shall
be effective two days following its deposit. Notice given in any other manner
shall be effective only if and when received by the addressee. For purposes of
notice, the addresses of Mortgagee and Mortgagor shall be as set forth in
Section 1.1(a) and the opening recital hereinabove, respectively; provided,
however, that either party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving of thirty (30) days’ notice to the other party in the manner set forth
hereinabove.

10.6      No Waiver. Any failure by Mortgagee to insist, or any election by
Mortgagee not to insist, upon strict performance by Mortgagor of any of the
terms, provisions or conditions of the Security Documents shall not be deemed to
be a waiver of same or of any other terms, provision or condition thereof and
Mortgagee shall have the right at any time or times thereafter to insist upon
strict performance by Mortgagor of any and all of such terms, provisions and
conditions.

10.7      Mortgagee’s Right to Perform the Obligations. If Mortgagor shall fail,
refuse or neglect to make any payment or perform any act required by the
Security Documents (after giving effect to any applicable notice and cure
period), then at any time thereafter, and without further notice to or demand
upon Mortgagor and without waiving or releasing any other right, remedy or
recourse Mortgagee may have because of same, Mortgagee may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Mortgagor, and shall have the right to enter upon or in the Real
Property for such purpose and to take all such action thereon and with respect
to the Mortgaged Property as it may deem necessary or appropriate but in any
case subject to the rights of any Lienholder arising under or pursuant to the
Senior Liens and the terms and provisions of the SNDA. If Mortgagee shall elect
to pay any Imposition or other sums due with reference to the Mortgaged
Property, Mortgagee may do so in reliance on any bill, statement or assessment
procured from the appropriate Governmental Entity or other issuer thereof
without inquiring into the accuracy or validity thereof. Similarly, in making
any payments to protect the security intended to be created by the Security
Documents, Mortgagee shall not be bound to inquire into the validity of any
apparent or threatened adverse title, lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same. Mortgagor
shall indemnify Mortgagee for all losses, expenses, damage, claims and causes of
action, including reasonable attorneys’ fees, incurred or accruing by reason of
any acts performed by Mortgagee pursuant to the provisions of this Section 10.7
or by reason of any other provision in the Security Documents. All sums paid by
Mortgagee pursuant to this Section 10.7 and all other sums expended by Mortgagee
to which it shall be entitled to be indemnified, together with interest thereon
at the maximum rate allowed by law from the date of such payment or expenditure,
shall be secured by the Security Documents and shall be paid by Mortgagor to
Mortgagee upon demand.

10.8      Covenants Running with the Land. All Obligations contained in the
Security Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.

19



--------------------------------------------------------------------------------



 



10.9      Successors and Assigns. All of the terms of the Security Documents
shall apply to, be binding upon and inure to the benefit of the parties thereto,
their successors and assigns, and all other Persons claiming by, through or
under them.

10.10      Severability. The Security Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable Legal
Requirements. If any provision of any of the Security Documents or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable neither the remainder of the instrument
in which such provision is contained nor the application of such provision to
other Persons or circumstances nor the other instruments referred to hereinabove
shall be affected thereby, but rather shall be enforced to the greatest extent
permitted by law.

10.11      Entire Agreement and Modification. The Security Documents contain the
entire agreements between the parties relating to the subject matter hereof and
thereof and all prior agreements relative thereto which are not contained herein
or therein are terminated. Notwithstanding anything herein to the contrary,
Mortgagor and, by its acceptance hereof, Mortgagee hereby acknowledge and agree
that in the event that any of the terms or provisions of this Mortgage conflict
with any terms or provisions of the Pipelines and Terminals Agreement, the terms
or provisions of the Pipelines and Terminals Agreement shall govern and control
for all purposes . The Security Documents may not be amended, revised, waived,
discharged, released or terminated orally but only by a written instrument or
instruments (a) executed by the party against which enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted, and
(b) consented to by the Lienholders to the extent any such amendment, revision,
waiver, discharge, release or termination would be materially adverse to the
rights of any such Lienholder. Any alleged amendment, revision, waiver,
discharge, release or termination which is not so documented shall not be
effective as to any party.

10.12      Counterparts. This Mortgage may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one instrument.

10.13      Applicable Law. The Security Documents shall be governed by and
construed according to the laws of the State of Oklahoma (excluding any
conflicts of law, rule or principle that might refer such matters to the laws of
another jurisdiction).

10.14      No Partnership. Nothing contained in the Security Documents is
intended to, or shall be construed as, creating to any extent and in any manner
whatsoever, any partnership, joint venture, or association between Mortgagor and
Mortgagee, or in any way make Mortgagee a coprincipal with Mortgagor with
reference to the Mortgaged Property, and any inferences to the contrary are
hereby expressly negated.

10.15      Headings. The Article, Section and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

20



--------------------------------------------------------------------------------



 



10.16      Waiver of Stay, Moratorium, and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the indebtedness secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies Mortgagee may have thereunder,
hereunder or by law.

10.17      Transfer of Mortgaged Property. No sale, lease, exchange, assignment,
conveyance or other transfer (each, a “Transfer”) of the Mortgaged Property will
extinguish the lien or security interest created by this Mortgage, except to the
extent provided in Section 9.6 of this Mortgage or in the Pipelines and
Terminals Agreement. As a condition to any Transfer, Mortgagee may (a) require
the express assumption of the Obligations by the transferee (with or without the
release of Mortgagor from liability in respect thereof), and (b) require the
execution of an assumption agreement, modification agreements, supplemental
security documents and financing statements satisfactory in form and substance
to Mortgagee.

10.18      Estoppel Certificates. Mortgagor and Mortgagee agree to execute and
deliver from time to time, upon the request of the other party, a certificate
regarding the status of the Pipelines and Terminals Agreement, consisting of
statements, if true (or if not, specifying why not), (a) that the Pipelines and
Terminals Agreement is in full force and effect, (b) the date through which
payments have been paid, (c) the date of the commencement of the term of the
Pipelines and Terminals Agreement, (d) the nature of any amendments or
modifications of the Pipelines and Terminals Agreement, (e) to such party’s
actual knowledge without investigation, no default, or state of facts which with
the passage of time or notice (or both) would constitute a default, exists under
the Pipelines and Terminals Agreement, (f) to such party’s actual knowledge
without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against the other party under the Pipelines and Terminals
Agreement, and (g) such other factual matters as may be reasonably requested.

10.19      Final Agreement. Mortgagor acknowledges receipt of a copy of this
instrument at the time of execution hereof. Mortgagor acknowledges that, except
as incorporated in writing in this Mortgage, there are not, and were not, and no
persons are or were authorized to make any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in this Mortgage. THE WRITTEN AGREEMENTS HEREIN REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[SIGNATURE PAGE TO FOLLOW]

21



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

                  MORTGAGOR:
 
                HEP FIN-TEX/TRUST-RIVER, L.P.,     a Texas limited partnership
 
           

  By:   HEP Pipeline GP, L.L.C., a Delaware limited    

      liability company, its General Partner    
 
           

  By:   Holly Energy Partners — Operating, L.P.,    

      a Delaware limited partnership,    

      its Sole Member    
 
           

  By:   HEP Logistics GP, L.L.C.,    

      a Delaware limited liability company,    

      its General Partner    
 
           

  By:   Holly Energy Partners, L.P.,    

      a Delaware limited partnership,    

      its Sole Member    
 
           

  By:   HEP Logistics Holdings, L.P.,    

      a Delaware limited partnership,    

      its General Partner    
 
           

  By:   Holly Logistic Services, L.L.C.,    

      a Delaware limited liability company,    

      its General Partner    
 
           
 
  By:        

     

--------------------------------------------------------------------------------

   

      W. John Glancy,    

      Vice President, General Counsel and Secretary    

     
EMPLOYER IDENTIFICATION NUMBER OF MORTGAGOR:
   
 
 

--------------------------------------------------------------------------------

 
   
ORGANIZATIONAL NUMBER OF MORTGAGOR:
   
 
 

--------------------------------------------------------------------------------

[Signature Page]

 



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS                    
  §    

  §    
COUNTY OF DALLAS                    
  §    

        THIS INSTRUMENT was acknowledged before me on March 1, 2005 by W. John
Glancy, Vice President, General Counsel and Secretary of Holly Logistic
Services, L.L.C., a Delaware limited liability company, as General Partner of
HEP Logistics Holdings, L.P., a Delaware limited partnership, as General Partner
of Holly Energy Partners, L.P., a Delaware limited partnership, the Sole Member
of HEP Logistics GP, L.L.C., a Delaware limited liability company, as General
Partner of Holly Energy Partners — Operating, L.P., a Delaware limited
partnership, the Sole Member of HEP Pipeline GP, L.L.C., a Delaware limited
liability company, as General Partner of HEP Fin-Tex/Trust-River, L.P., a Texas
limited partnership, on behalf of such entities.

     

 

--------------------------------------------------------------------------------


  Notary Public in and for the State of Texas      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

My Commission Expires
  Printed Name of Notary

[Signature Page]

 



--------------------------------------------------------------------------------



 



Exhibit A

     
Part I -
  Description of Terminals
Part II -
  Description of Terminal Fee Land
Part III -
  Terminal Leases
Part IV -
  Terminal Easements
Part V -
  Terminal Improvements
Part VI -
  Terminal Equipment
Part VII -
  Terminal Contracts
Part VIII -
  Intellectual Property
Part IX -
  Terminal Permits

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

     
Part I -
  Description of Pipelines
Part II -
  Description of Pipeline Fee Land
Part III -
  Pipeline Leases
Part IV -
  Pipeline Easements
Part V -
  Pipeline Improvements
Part VI -
  Pipeline Equipment
Part VII -
  Pipeline Contracts
Part VIII -
  Intellectual Property
Part IX -
  Pipeline Permits

B-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1

FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

After recording, return to:
Bracewell & Patterson, L.L.P.
South Tower Pennzoil Place
711 Louisiana Street, Suite 2900
Houston, Texas 77002
Attn: Stephanie Koo Song

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

        This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed as of March 1, 2005, among Union Bank of California,
N.A., in its capacity as administrative agent (or any assignee of or successor
to such administrative agent) under the Credit Agreement (as defined below) and
on behalf of the Credit Parties (as defined below) (“Administrative Agent”),
Alon USA, LP, a Texas limited partnership (“Alon”) and Credit Suisse First
Boston, acting through its Cayman Islands Branch, in its capacity as
administrative agent and collateral agent (or any assignee of or successor to
such administrative agent and/or collateral agent) (“Alon Administrative Agent”)
for the Secured Parties (as defined in the Guarantee and Collateral Agreement,
dated as of January 14, 2004 (the “Alon Security Agreement”), among Alon USA,
Inc., the subsidiaries of Alon USA, Inc. party thereto and Alon Administrative
Agent, as amended, extended, renewed, restated, supplemented or otherwise
modified from time to time), and its successors in such capacity. [Paragraph to
be revised/conformed for Alon Revolving Agent]

RECITALS:

        A.     Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (“Operating”), the financial institutions party thereto from time to
time (individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with Operating or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Credit Agreement dated as of
July 7, 2004 (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified and/or restated from time to time, the “Credit
Agreement”).

1-1



--------------------------------------------------------------------------------



 



        B.     The Financial Institutions are the present owners and holders of
certain promissory notes dated July 7, 2004, in the aggregate principal amount
of $100,000,000, executed by Operating and payable to the order of each such
Financial Institution (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified, and/or restated from time to time, the
“Notes”). Administrative Agent, for the ratable benefit of the Credit Parties,
is the beneficiary of that certain (i) Mortgage, Deed of Trust, Security
Agreement, Assignment of Rents and Leases, Fixture Filing and Financing
Statement dated as of March 1, 2005 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified, and/or restated from time
to time, the “Senior Texas Deed of Trust”), and (ii) Mortgage, Security
Agreement, Assignment of Rents and Leases, Fixture Filing and Financing
Statement dated as of March 1, 2005 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified, and/or restated from time
to time, the “Senior Oklahoma Mortgage” and, together with the Senior Texas Deed
of Trust, collectively, the “Senior Mortgage”), and the secured party under
certain other security agreements and documents entered into in connection with
the Credit Agreement (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified, and/or restated from time to time, the
“Security Instruments” and, together with the Credit Agreement, the Notes, the
Senior Mortgage and any other documents, instruments and agreements executed
and/or delivered in connection with the Credit Agreement, collectively, the
“Senior Loan Documents”).

        C.     Pursuant to the Senior Loan Documents and to secure the Notes and
the other Secured Obligations (as defined in the Senior Mortgage), HEP
Fin-Tex/Trust River, L.P., a Texas limited partnership (“HEP Fin-Tex”), a
subsidiary of Holly Energy Partners, L.P., a Delaware limited partnership
(“HEP”), granted a security interest and mortgage lien to or for the benefit of
Administrative Agent, covering the right, title and interest of HEP Fin-Tex in
certain property described in Exhibit A attached hereto (the “Property”).

        D.     Alon is the current owner of certain rights and interests under
and pursuant to the provisions of that certain Pipelines and Terminals Agreement
dated as of February 28, 2005 between HEP and Alon (together with any
amendments, restatements or modifications from time to time made thereto, the
“Pipeline and Terminals Agreement”).

        E.     Alon is the current beneficiary of certain liens and security
interests in a portion of the Property (the “Subordinated Liens”) under and
pursuant to the provisions of that certain (i) Mortgage and Deed of Trust (with
Security Agreement and Financing Statement) (the “Alon Texas Deed of Trust”)
dated as of March 1, 2005 executed by HEP Fin-Tex to Harlin R. Dean, Trustee,
for the benefit of Alon, securing the Obligations (as defined in the Alon Texas
Deed of Trust), such Alon Texas Deed of Trust being recorded (or to be recorded)
in various counties in the State of Texas, and (ii) Mortgage (with Security
Agreement and Financing Statement) (the “Alon Oklahoma Mortgage” and, together
with the Alon Texas Deed of Trust, collectively, the “Alon Mortgage”) dated as
of March 1, 2005 executed by HEP Fin-Tex to Alon, securing the Obligations (as
defined in the Alon Oklahoma Mortgage), such Alon Oklahoma Mortgage being
recorded (or to be recorded) in various counties in the State of Oklahoma.

        F.     Alon has agreed to subordinate its Subordinated Liens under the
Alon Mortgage (but not, pursuant to this Agreement, any of its rights and
interests under the Pipelines and Terminals Agreement) to (i) the Senior
Mortgage and the other Senior Loan Documents, and (ii)

1-2



--------------------------------------------------------------------------------



 



any other mortgage, deed of trust or security instrument granted by a Purchaser
(as defined below) or any subsequent purchaser of any portion of the Mortgaged
Property (as heretofore and hereafter renewed, extended, amended, supplemented,
replaced, modified, and/or restated from time to time, a “Future Senior
Mortgage”) that secures debt and obligations of, and other extensions of credit
to, such Purchaser or purchaser (together with the Secured Obligations (as
defined in the Senior Mortgage), referred to herein as the “Senior Secured
Obligations”) and Administrative Agent has agreed that it and any such Purchaser
at foreclosure of the Senior Mortgage shall recognize and not disturb or
extinguish the Alon Mortgage, all on the terms and conditions hereinafter set
forth.

AGREEMENTS:

        NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Alon hereby covenant and agree as
follows:

1.      Subordination of Alon Mortgage.

            (a)     Subject to the provisions of Section 3 and Section 4 hereof,
the Subordinated Liens of Alon under the Alon Mortgage and all of the terms,
covenants and provisions of the Alon Mortgage, and all rights, remedies and
options of Alon thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Alon Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Alon
under the Pipelines and Terminals Agreement (including Alon’s right to quiet
enjoyment under the Pipelines and Terminals Agreement or any claims, remedies or
damages that may be due or available to, or become due or available to, Alon
under the Pipelines and Terminals Agreement), or (ii) subordinate the Alon
Mortgage to any mortgage, deed of trust, assignment, security agreement,
financing statement or other security document, other than, with respect to
clause (ii), the Senior Loan Documents and the Future Senior Mortgage. Nothing
in this Agreement shall impair, as between HEP or Operating, on the one hand,
and Alon, on the other hand, the obligations of HEP and Operating, which are
absolute and unconditional, to perform the Obligations in accordance with their
terms.

            (b)     Notwithstanding anything herein or in the Alon Mortgage to
the contrary, Alon hereby acknowledges and agrees, and HEP Fin-Tex by its
consent to this Agreement acknowledges and agrees, that (i) in the event that
any of the terms or provisions of this Agreement conflict with any terms or
provisions of the Alon Mortgage, the terms or provisions of this Agreement shall
govern and control for all purposes; and (ii) without the written prior consent
of the Administrative Agent or the beneficiary of any Future Senior Mortgage
(together with the Credit Parties, the “Senior Beneficiaries”), neither Alon nor
HEP Fin-Tex (nor any future owner of the Mortgaged Property) will amend, revise,
supplement, replace, restate, or otherwise modify the Alon Mortgage if such
amendment, revision, supplement, replacement,

1-3



--------------------------------------------------------------------------------



 



restatement or other modification would be materially adverse to the rights of
any Senior Beneficiary.

2.      Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:

            (a)     Until the Senior Secured Obligations have been indefeasibly
paid in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Alon will not
commence any foreclosure (whether a judicial foreclosure or non-judicial
foreclosure) of the Alon Mortgage or accept a deed or assignment in lieu of
foreclosure.

            (b)     Alon agrees that, until the Senior Obligations Payment Date
has occurred:

                (i)     it will not take or cause to be taken any action, the
purpose or effect of which is to make any Subordinated Lien pari passu with or
senior to, or to give Alon any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;

                (ii)     it will not oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Alon Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;

                (iii)     it has no right to (x) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (y) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right); and

                (iv)     it will not institute any suit or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
any of the Senior Beneficiaries seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, and none of
the Senior Beneficiaries shall be liable for any action taken or omitted to be
taken by any of the Senior Beneficiaries with respect to the Mortgaged Property
or pursuant to the Senior Loan Documents or any Future Senior Mortgage.

            (c)     Until the Senior Obligations Payment Date has occurred, Alon
agrees that it shall not, in or in connection with any Insolvency Proceeding,
file any pleadings or motions,

1-4



--------------------------------------------------------------------------------



 



take any position at any hearing or proceeding of any nature, or otherwise take
any action whatsoever, in each case, that is inconsistent with the terms or
spirit of, or intent of the parties with respect to, this Agreement, including,
without limitation, with respect to the determination of any liens or claims
held by any of the Senior Beneficiaries (including the validity and
enforceability thereof) or the value of any claims of such parties under the
United States Bankruptcy Code or otherwise; provided that Alon may file a proof
of claim in an Insolvency Proceeding, subject to the limitations contained in
this Agreement and only if consistent with the terms and the limitations imposed
hereby.

            (d)     Until the Senior Obligations Payment Date has occurred,
whether or not an Insolvency Proceeding has been commenced by or against the
owner of the Mortgaged Property, any of the Senior Beneficiaries shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Mortgaged Property, without any consultation with or consent of Alon. Upon the
occurrence and during the continuance of a default or an event of default under
the Senior Loan Documents or any Future Senior Mortgage, any of the Senior
Beneficiaries may take and continue any Enforcement Action with respect to the
Senior Secured Obligations and the Mortgaged Property in such order and manner
as they may determine in their sole discretion.

            (e)     Alon shall not object to or contest, or support any other
person or entity in contesting or objecting to, in any proceeding (including
without limitation, any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of any lien or security interest in the
Mortgaged Property granted in favor of any of the Senior Beneficiaries.
Notwithstanding any failure by any of the Senior Beneficiaries or Alon or their
respective representatives to perfect its liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Alon, the priority and rights as between
any of the Senior Beneficiaries and Alon and their representatives with respect
to the Mortgaged Property shall be as set forth herein.

        As used in this Section 2, the following terms shall have the following
meanings:

        “Enforcement Action” means any demand for payment or acceleration
thereof, the bringing of any lawsuit or other proceeding, the exercise of any
rights and remedies, directly or indirectly, with respect to any Mortgaged
Property, any enforcement or foreclosure of any lien or security interest, any
sale in lieu of foreclosure, the taking of possession, exercise of any offset,
repossession, garnishment, sequestration or execution, any collection of any
Mortgaged Property, any notice to account debtors on any Mortgaged Property or
the commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, the exercise or enforcement by
Alon of its rights under the Pipelines and Terminals Agreement shall not
constitute an Enforcement Action.

        “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the

1-5



--------------------------------------------------------------------------------



 



foregoing events whether under the United States Bankruptcy Code, as amended
from time to time or any similar federal, state or foreign bankruptcy,
insolvency, reorganization, receivership or similar law.

3.      Recognition and Non-Disturbance of Alon Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of the Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Pipelines and Terminals Agreement is in effect, the Purchaser shall
(i) recognize the Alon Mortgage, and the Alon Mortgage shall not be terminated
or affected thereby, but shall continue in full force and effect upon all of the
terms, covenants and conditions set forth in the Alon Mortgage, and (ii) be
bound by and subject to all of the terms, provisions, covenants and conditions
of the Alon Mortgage; provided, that, the Alon Mortgage shall be subordinated to
any Future Senior Mortgage, regardless of whether such Future Senior Mortgage is
a direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Alon Mortgage. Administrative Agent shall not
name Alon as a party in any foreclosure or other proceeding relating to the
Senior Mortgage or Notes, and shall not claim, or seek adjudication, that the
Alon Mortgage has been terminated or otherwise adversely affected by any
Foreclosure Event.

4.      Pipelines and Terminals Agreement. Administrative Agent recognizes and
confirms that the Pipelines and Terminals Agreement, and the rights and
interests of Alon thereunder, shall in no way be restricted, limited or
otherwise affected by this Agreement, the Alon Mortgage, the Senior Mortgage,
any Future Senior Mortgage, the Security Instruments or any liens or security
interests thereof; provided, however, that, Alon agrees that nothing in the
Pipelines and Terminals Agreement shall (a) prevent any Purchaser or subsequent
purchaser from owning or operating the Mortgaged Property, so long as such
Purchaser or subsequent purchaser shall have assumed, and be in compliance with,
HEP’s obligations under the Pipelines and Terminals Agreement and shall have
executed an “SNDA” as defined in, and in accordance with, Article 6 of the Alon
Mortgage, or (b) be deemed to invalidate or require the release of any Senior
Beneficiary’s liens in the Mortgaged Property in connection with the exercise by
Alon of a purchase option under the Pipelines and Terminals Agreement or
otherwise. Administrative Agent, both for itself and for any Purchaser, further
agrees that upon any Foreclosure Event, the Pipelines and Terminals Agreement
shall not be terminated or affected thereby, nor shall Alon’s right to ship or
store petroleum products through the pipelines or in the terminals,
respectively, constituting a portion of the Property in accordance with the
provisions of the Pipelines and Terminals Agreement (or any other rights of Alon
under the Pipelines and Terminals Agreement) be affected or disturbed because of
the Foreclosure Event, but rather the Pipelines and Terminals Agreement shall
continue in full force and effect as direct obligations between the Purchaser
and Alon, upon all of the terms, covenants and conditions set forth in the
Pipelines and Terminals Agreement. Neither Administrative Agent nor any
Purchaser shall name Alon as a party in any foreclosure or other proceeding
relating to the Senior Mortgage or Notes, and neither Administrative Agent nor
any Purchaser shall claim, or seek adjudication, that the Pipelines and
Terminals Agreement has been terminated or otherwise adversely affected by any
Foreclosure

1-6



--------------------------------------------------------------------------------



 



Event. Notwithstanding the foregoing, in the event that the Pipelines and
Terminals Agreement is rejected in bankruptcy or is otherwise terminated, the
Purchaser shall, promptly upon request by Alon, enter into a pipelines and
terminals agreement with Alon on substantially the same terms (and with tariffs
and minimum volumes commensurate with those then applicable under the Pipelines
and Terminals Agreement) and conditions as the rejected or terminated Pipelines
and Terminals Agreement, but having a term commencing on the date on which
Purchaser acquired title to any portion of the Property. The immediately
preceding sentence shall be deemed to be a covenant running with the land and
shall be binding on any person or entity that acquires title to all or party of
the Property by, through or under the Senior Mortgage.

5.      Attornment With Respect to the Pipelines and Terminals Agreement. Upon
the occurrence of any Foreclosure Event, Alon shall attorn to the Purchaser, the
Purchaser shall accept such attornment, and the Purchaser and Alon shall be
bound to each other under all of the terms, provisions, covenants and conditions
of the Pipelines and Terminals Agreement; provided, that, except for Alon’s
express rights and remedies under the Pipelines and Terminals Agreement, in no
event shall the Purchaser be liable for any act, omission, default,
misrepresentation, or breach of warranty of HEP or HEP Fin-Tex (or any owner of
the Mortgaged Property prior to such Purchaser) or obligations accruing prior to
Purchaser’s actual ownership of the Property. The provisions of this Agreement
regarding attornment by Alon shall be self-operative and effective without the
necessity of execution of any new document on the part of any party hereto or
the respective heirs, legal representatives, successors or assigns of any such
party. Alon agrees, however, to execute and deliver upon the request of
Purchaser, any instrument or certificate which in the reasonable judgment of
Purchaser may be necessary or appropriate to evidence such attornment.

6.      Estoppel Certificate. Alon agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Pipelines and Terminals Agreement, consisting of
statements, if true (or if not, specifying why not), (a) that the Pipelines and
Terminals Agreement is in full force and effect, (b) the date through which
payments have been paid, (c) the date of the commencement of the term of the
Pipelines and Terminals Agreement, (d) the nature of any amendments or
modifications of the Pipelines and Terminals Agreement, (e) to Alon’s actual
knowledge without investigation, no default, or state of facts which with the
passage of time or notice (or both) would constitute a default, exists under the
Pipelines and Terminals Agreement, (f) to Alon’s actual knowledge without
investigation, no setoffs, recoupments, estoppels, claims or counterclaims exist
against HEP under the Pipelines and Terminals Agreement, and (g) such other
factual matters as may be reasonably requested.

7.      [Intentionally Omitted].

8.      Reliance on Notices. HEP Fin-Tex agrees that Alon may rely upon any and
all notices from Administrative Agent or any Purchaser, even if such conflict
with notices from HEP Fin-Tex.

9.      Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage

1-7



--------------------------------------------------------------------------------



 



prepaid, return receipt requested, (b) nationally recognized overnight delivery
service, or (c) telecopier, addressed as follows:

     
If to Administrative Agent:
  Union Bank of California, N.A.

  445 South Figueroa Street, 15th Floor

  Los Angeles, California 90071

  Attention: Don Smith

  Telecopy: (213) 236-6823


If to Alon:
  Alon USA, LP

  7616 LBJ Freeway, Suite 300

  Dallas, Texas 75251

  Attention: General Counsel

  Telecopy: (972) 367-3723

        Notice sent by registered or certified mail, postage prepaid, return
receipt requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier shall
be deemed given and received upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.

10.      Binding Effect. This Agreement shall be binding upon Administrative
Agent and Alon and inure to the benefit of the Senior Beneficiaries and Alon and
their respective successors and assigns. Alon assigns to Alon Administrative
Agent its rights hereunder and under the Pipelines and Terminals Agreement by
way of a collateral assignment. The parties agree that any person that shall
become the owner of any of the rights of Alon hereunder or under the Pipelines
and Terminals Agreement by reason of the foreclosure (whether a judicial
foreclosure or non-judicial foreclosure and including, without limitation, Alon
Administrative Agent) of the Alon Security Agreement or the acceptance of a deed
or assignment in lieu of foreclosure or otherwise pursuant to the exercise by
Alon Administrative Agent of its rights under the Alon Security Agreement (“Alon
Successor”) shall (a) have the same rights as Alon hereunder and under the
Pipelines and Terminals Agreement, including, without limitation, under this
Section 10, and (b) be bound by and subject to all of the terms, provisions,
covenants and conditions of this Agreement. HEP Fin-Tex has assigned to
Administrative Agent its rights hereunder, and HEP has assigned to
Administrative Agent its rights under the Pipelines and Terminals Agreement by
way of a collateral assignment. The parties agree that any person that shall
become the owner of any of the rights of HEP Fin-Tex hereunder, or any of the
rights of HEP under the Pipelines and Terminals Agreement by reason of
foreclosure (whether a judicial foreclosure or non-judicial foreclosure and
including, without limitation, Administrative Agent) or the acceptance of a deed
or assignment in lieu of foreclosure or otherwise shall (i) have the same rights
as HEP Fin-Tex hereunder, and HEP under the Pipelines and Terminals Agreement,
including, without limitation,

1-8



--------------------------------------------------------------------------------



 



under this Section 10, and (ii) be bound by and subject to all of the terms,
provisions, covenants and conditions of this Agreement.

11.      General Definitions. The term “Administrative Agent” as used herein
shall include the successors and assigns of Administrative Agent. The term “HEP”
as used herein shall include the successors and assigns of HEP under the
Pipelines and Terminals Agreement, but shall not mean or include Administrative
Agent. The term “Property” as used herein shall mean the Property, the
improvements now or hereafter located thereon and the estates therein encumbered
by the Senior Mortgage. The term “Alon” as used herein shall include the
successors and assigns of Alon hereunder and under the Pipelines and Terminals
Agreement including, without limitation, any Alon Successor.

12.      Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.

13.      Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.

14.      Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

1-9



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first above written.

              ADMINISTRATIVE AGENT:   UNION BANK OF CALIFORNIA, N.A.,     as
Administrative Agent
 
           

  By:        

           

      Sean Murphy,    

      Vice President    
 
            ALON:   ALON USA, LP
 
           

  By:   Alon USA GP, LLC,    

      its General Partner    
 
           

      By:
                                                                                                                                            
   

           Jeff D. Morris,    

           President and Chief Executive Officer    
 
            ALON ADMINISTRATIVE AGENT:   CREDIT SUISSE FIRST BOSTON,     acting
through its Cayman Islands Branch,     as Alon Administrative Agent
 
           

  By:        

           

  Name:        

           

  Title:        

           
 
           

  By:        

           

  Name:        

           

  Title:        

           

1-10



--------------------------------------------------------------------------------



 



HEP FIN-TEX’S CONSENT

The undersigned hereby consents to the foregoing Subordination, Non-Disturbance
and Attornment Agreement and, without limitation, agrees to the provisions of
Section 8 thereof.

              HEP FIN-TEX:   HEP FIN-TEX/TRUST-RIVER, L.P.,     a Texas limited
partnership
 
           

  By:   HEP Pipeline GP, L.L.C., a Delaware limited    

      liability company, its General Partner    
 
           

  By:   Holly Energy Partners — Operating, L.P.,    

      a Delaware limited partnership,    

      its Sole Member    
 
           

  By:   HEP Logistics GP, L.L.C.,    

      a Delaware limited liability company,    

      its General Partner    
 
           

  By:   Holly Energy Partners, L.P.,    

      a Delaware limited partnership,    

      its Sole Member    
 
           

  By:   HEP Logistics Holdings, L.P.,    

      a Delaware limited partnership,    

      its General Partner    
 
           

  By:   Holly Logistic Services, L.L.C.,    

      a Delaware limited liability company,    

      its General Partner    
 
           

  By:  

--------------------------------------------------------------------------------

   

      W. John Glancy,    

      Vice President, General Counsel and Secretary    

1-11



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS
  §    

  §    
COUNTY OF DALLAS
  §    

        THIS INSTRUMENT was acknowledged before me on March ___, 2005 by Sean
Murphy, Vice President of Union Bank of California, N.A., a national banking
association, as Administrative Agent, on behalf of such banking association.

     

 
                                                                                

  Notary Public in and for the State of Texas
                                        
 
                                                                                
My Commission Expires
  Printed Name of Notary

         
THE STATE OF TEXAS
  §    

  §    
COUNTY OF DALLAS
  §    

        THIS INSTRUMENT was acknowledged before me on March ___, 2005 by Jeff D.
Morris, President and Chief Executive Officer of Alon USA GP, LLC, a Texas
limited liability company, the general partner of Alon USA, LP, a Texas limited
partnership, on behalf of such limited liability company and limited
partnership.

     

 
                                                                                                    

  Notary Public in and for the State of Texas
                                                            
 
                                                                                                    
My Commission Expires
  Printed Name of Notary

1-12



--------------------------------------------------------------------------------



 



         
THE STATE OF                    
  §    

  §    
COUNTY OF                    
  §    

     THIS INSTRUMENT was acknowledged before me on March ___, 2005 by
                                                                                ,
                                                                                of
Credit Suisse First Boston, a
                                                            , acting through its
Cayman Islands Branch, as Alon Administrative Agent, on behalf of such
                                                                                .

     

 
                                                                                                    

  Notary Public in and for the State of ___
                                                            
 
                                                                                                    
My Commission Expires
  Printed Name of Notary

         
THE STATE OF                     
  §    

  §    
COUNTY OF                     
  §    

        THIS INSTRUMENT was acknowledged before me on March ___, 2005 by
                  ,                                                           of
Credit Suisse First Boston, a
                                                            , acting through its
Cayman Islands Branch, as Alon Administrative Agent, on behalf of such
                                                                                .

     

 
                                                                                                    

  Notary Public in and for the State of ___
                                                            
 
                                                                                                    
My Commission Expires
  Printed Name of Notary

1-13



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS                    
  §    

  §    
COUNTY OF DALLAS                    
  §    

        THIS INSTRUMENT was acknowledged before me on March 1, 2005 by W. John
Glancy, Vice President, General Counsel and Secretary of Holly Logistic
Services, L.L.C., a Delaware limited liability company, as General Partner of
HEP Logistics Holdings, L.P., a Delaware limited partnership, as General Partner
of Holly Energy Partners, L.P., a Delaware limited partnership, the Sole Member
of HEP Logistics GP, L.L.C., a Delaware limited liability company, as General
Partner of Holly Energy Partners — Operating, L.P., a Delaware limited
partnership, the Sole Member of HEP Pipeline GP, L.L.C., a Delaware limited
liability company, as General Partner of HEP Fin-Tex/Trust-River, L.P., a Texas
limited partnership, on behalf of such entities.

     

 
                                                                                                    

  Notary Public in and for the State of Texas
                                                            
 
                                                                                                    
My Commission Expires
  Printed Name of Notary

1-14



--------------------------------------------------------------------------------



 



EXHIBIT A

Property

A-1